151 N.J. 490 (1997)
701 A.2d 129
LOUIS F. AVERSANO, PLAINTIFF-APPELLANT,
v.
ATLANTIC EMPLOYERS INSURANCE CO., DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 9, 1997.
Decided October 6, 1997.
Lawrence S. Grossman argued the cause for appellant (Grossman, Warren & Shaw, attorneys).
Mark T. Connell argued the cause for respondent (Kelaher, Garvey, Ballou & Van Dyke, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Landau's opinion of the Appellate Division, reported at 290 N.J. Super. 570, 676 A.2d 556 (1996).
For affirmance  Chief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  None.